Citation Nr: 9914781
Decision Date: 05/26/99	Archive Date: 08/06/99

DOCKET NO. 94-37 771               DATE MAY 26, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Nashville, Tennessee

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim for service connection for residuals of a back injury.

REPRESENTATION

Appellant represented by: William J. Abernathy, Jr., Attorney

WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, R.L., H.B.

ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel 

VACATE

The appellant served on active duty from February 1943 to December
1945.

Service connection for residuals of a fracture of the 4th lumbar
vertebrae, also termed a back injury, was denied by the Board in
decisions in September 1956, March 1969, and June 1977. These
decisions are all final. In December 1993, the appellant filed a
petition to reopen the claim for service connection for residuals
of a back injury. The claim was denied by the Board in January
1999.

At a hearing before the Board in April 1998, the undersigned agreed
to leave the case open for a period of 60 days in order to afford
the appellant an opportunity to submit additional medical evidence
in support of his claims. 38 C.F.R. 20.709 (1998). In June 1998,
the appellant's attorney requested an additional 30 days to obtain
such evidence. The request was granted. The RO then advised the
appellant's attorney by August 1998 letter that the claims folder
would be forwarded to the Board after the 30 days were up.

The attorney has advised that he submitted additional medical
evidence to support the claim in August and September. The attorney
was advised by the RO in a November 1998 letter that the claims
folder was being forwarded to the Board. At the time the Board
issued its decision in January 1999, no additional evidence had
been forwarded by the RO for the Board's consideration. The
petition to reopen the claim of entitlement to service connection
for residuals of a back injury was denied.

The appellant's attorney filed a motion for reconsideration of the
Board's January 1999 decision. 38 C.F.R. 20.1001 (1998). The
appellant had forwarded additional private medical evidence to the
RO during the period of time the claims folder remained at the RO.
The claims folder was forwarded to the Board without the inclusion
of this additional private medical evidence, and accordingly, the
Board's decision was rendered without consideration of this
additional evidence. The motion for reconsideration was granted.

- 2 -

Under these circumstances, the Board finds that the January 22,
1999 Board decision should be vacated to ensure that the
appellant's due process rights have not been violated. 38 C.F.R.
20.904 (a).

ORDER

The Board's decision of January 22, 1999 is hereby vacated.

H.N. SCHWARTZ
Member, Board of Veterans' Appeals

3 -

Citation Nr: 9901741  
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  94-37 771 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veterans claim for service connection for 
residuals of a back injury.


REPRESENTATION

Appellant represented by:William J. Abernathy, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse, [redacted], [redacted]


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to December 
1945.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 1994 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
reopening a claim for service connection for residuals of a 
back injury.  In April 1998, the veteran, his representative, 
and witnesses appeared at a Travel Board hearing before a 
Member of the Board in Nashville, Tennessee.

The veteran, in his substantive appeal, raises the issue of 
entitlement to an increased rating for his service connected 
foot disability.  It appears that the RO has not addressed 
this issue.  Absent a rating decision, notice of 
disagreement, statement of the case and a substantive appeal, 
the Board does not have jurisdiction over the issue.  Rowell 
v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 
554 (1993).  Jurisdiction does matter and it is not 
harmless when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Board member cannot have jurisdiction of 
the issue.  38 C.F.R. § 19.13 (1997).  The United States 
Court of Veterans Appeals (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows:  Appellate 
review will be initiated by a notice of 
disagreement [(NOD)] and completed by a 
substantive appeal after a statement of 
the case is furnished as prescribed in 
this section.  Bernard v. Brown, 4 Vet. 
App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issue is referred to the RO 
for appropriate action.  Black v. Brown, 10 Vet. App. 279 
(1997).  If the appellant wishes to appeal from the decision, 
he has an obligation to file a timely substantive appeal 
following the issuance of the statement of the case.  38 
C.F.R. § 20.200 (1998).  The RO is under an obligation to 
issue a rating decision on this issue.  


FINDINGS OF FACT

1.  The Board denied service connection for residuals of a 
back injury in September 1956.

2.  In June 1977, the Board considered the evidence of record 
and determined that no new and material evidence had been 
submitted to reopen the veterans claim for service 
connection for residuals of a back injury.

3.  The evidence submitted in support of the petition to 
reopen the claim for service connection for residuals of a 
back injury is cumulative.


CONCLUSIONS OF LAW

1.  The June 1977 Board decision denying service connection 
for residuals of a back injury is final. 38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. § 20.1100 (1998).  


2.  New and material evidence has not been submitted to 
reopen the claim for entitlement to service connection for 
residuals of a back injury.  38 U.S.C.A. §§ 5108 (West 1991); 
38 C.F.R. §§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board denied service connection for residuals of a 
fracture to the 4th lumbar vertebra in September 1956.  At 
that time, the evidence included the veterans March 1950 
claim, a February 1955 VA examination, and private medical 
evidence.  Service medical records reveal that the veteran 
was struck by a mortar fragment in the chest wall and 
hospitalized for six days.  Service medical records do not 
show any report of injury to the back.  On examination for 
discharge from service, no back abnormality was found.  The 
1950 application did not include a claim for a back disorder. 

A February 1955 VA X-ray study demonstrated a bony fragment 
at L-4, which appeared to be sequelae of trauma.  In a March 
1955 VA examination, the examiner noted that the veteran had 
pain in the area of the sacroiliac joint on the right, but 
there was full range of motion of the back with some 
discomfort noted in extreme dorsiflexion and right lateral 
flexion.

In an October 1955 letter, Taylor Farrar, M.D., stated that 
he had been treating the veteran since 1946 for burning and 
aching pain in the right lumbar region of the back.  Samuel 
B. Prevo, M.D. reported, in an October 1995 letter, that the 
veteran gave a history of a shrapnel wound to the upper 
anterior aspect of the body.  Dr. Prevo stated that the 
veteran complained of aching pain and stiffness in his low 
back beginning one year previously.  Dr. Prevo noted that an 
X-ray study revealed 3 minute metallic appearing particles at 
the level of the 10th rib.  Dr. Prevo stated that the 
veterans complaints are the result of an old ununited 
fracture of the 3rd lumbar vertebra, and that he was unable 
to establish any connection between the foreign bodies in the 
veterans back and his low back complaints.

On VA examination in 1956, the veteran complained of low back 
pain.  The examiner noted that the lumbar spine is mobile 
through about 50 percent of its normal range of motion, and 
there is pain on flexion beyond this point in any direction.  
X-ray studies of the back revealed an old ununited chip 
fracture involving the anterior, superior aspect of the 4th 
lumbar vertebra, no evidence of metallic fragments were 
found.  The diagnosis was old ununited fracture of the 4th 
lumbar vertebra.

At the time of the 1956 Board decision, there was evidence of 
current back pathology and the veteran had asserted that he 
injured his back in service when a German mortar shell 
exploded near him.  Based on the entire record, which 
included a specific inservice finding that there was no 
abnormality of the back found, the claim was denied.

Subsequent to the 1956 Board decision, the veteran attempted 
to reopen his claim for service connection for residuals of a 
fracture to the 4th lumbar vertebra in March 1969.  In 
support of his claim, the veteran submitted a duplicate copy 
of a private medical statement from Dr. Prevo and affidavits 
from lay witnesses.  In their affidavits, the witnesses 
stated that they had served on active duty with the veteran, 
that the veteran was injured in 1944, that he complained 
about his back after the injury, and that he was relieved 
from hard work because of his injury and back complaints.  
The Board determined that new and material evidence had not 
been submitted. 

After the 1969 decision, the veteran filed a claim to reopen 
his claim.  The evidence in support of the veterans claim 
included VA outpatient, hospital and examination reports, 
private medical reports, support statements, and the 
veterans statements. 
In private medical reports, Albert L. Cooper, M.D. stated 
that he has treated the veteran since 1975 for low back pain.  
VA outpatient treatment reports as well as hospitalization 
reports from 1975 to 1976 show that the veteran received 
treatment for low back pain and underwent a bilateral 
laminectomy with diskectomy and medial fasciotomy of the 4th 
and 5th lumbar vertebrae, and the diagnoses included 
arthritis and L4-5 radiculopathy.  In 1976, he testified that 
his back problem was so severe that he sought treatment in 
1946 and that he has had pain since 1944.  He also noted that 
arthritis was causing him problems and the arthritis was 
originating at the broken vertebra.  The Board determined 
that the evidence received did not establish new facts on 
which service connection could be granted.

In September 1956, March 1969, and June 1977, the Board 
denied service connection for residuals of a fracture to the 
4th lumbar vertebra.  Decisions of the Board are final.  
38 U.S.C.A. § 7104 (b) (West 1991); 38 C.F.R. § 20.1100 
(1998).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
First, VA must determine whether the evidence is new and 
material.

Under 38 C.F.R. § 3.156 (1998), when presented with a claim 
to reopen a previously finally denied claim, VA must 
determine if new and material evidence has been submitted.  
New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly
decide the merits of the claim.  See  38 C.F.R. § 3.156 
(1998).  Therefore, in this case, the Board must determine if 
new and material evidence has been submitted since the 1977 
Board decision.  When determining whether the evidence is new 
and material, the specified basis for the last final 
disallowance must be considered.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996); see Hodge v. West, No. 98-7017 (Fed. Cir. 
Sept. 16, 1998).

Evidence submitted or associated with the claims file since 
the June 1977 Board decision consists of an SGO report 
containing a duplicative report of treatment received in 
service, a duplicative copy of a private medical report from 
Dr. Prevo, a duplicate statement of treatment from Dr. 
Cooper, private medical records showing treatment from 
February 1985 to April 1996, a support statement, and hearing 
testimony.  Private medical records show current continuing 
treatment for the veterans residuals of fracture to 4th 
lumbar vertebra; however, these records do not contain any 
information pertaining to the etiology of the veterans back 
disability.  The documents are not material.

During the April 1998 Travel Board hearing, witnesses 
testified that prior to his active service, they had observed 
the veteran and that he had no back disability, but that 
after service, the veteran appeared stooped over, complained 
about his back, and reported injuring his back in service.  
At the hearing, the veterans representative requested time 
to obtain a medical report possibly relating the veterans 
back disability to his injury in service.  The undersigned 
gave the veteran 60 days to submit additional the medical 
evidence.  In June 1998, the representative requested an 
additional 30 days to obtain such report.  The RO granted the 
additional 30 days.  There was no medical evidence submitted 
after the April 1998 Travel Board hearing.  Our duty to 
provide the veteran the opportunity to cure any defects in 
the record has been met.  

To the extent that the veteran contends that his current back 
disability is related to an injury he had in service, such 
allegation are lay speculation on medical issues involving 
the etiology of a disability and are not probative to the 
claim on appeal and are not material.  See Pollard v. Brown, 
6 Vet.App. 11 (1993) (pursuant to Espiritu v. Derwinski, 2 
Vet.App. 492 (1992), lay testimony attempting to diagnose 
frostbite or arthritis in service held to be not competent 
evidence for such purpose and thus not material); see also 
Moray v. Brown, 5 Vet.App. 211 (1993) (lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108 (1991)).  More importantly, 
his recent statements are repetitive of prior claims and 
testimony.  This evidence is not new.

The Board finds that the private medical records, the 
veterans testimony and witness testimony are all cumulative 
of that which was before the Board at the time of the June 
1977 Board decision.  See Reid v. Derwinski, 2 Vet.App. 312 
(1992).  The actual photocopies of documents that were of 
record at the time of the June 1977 decision are simply 
duplicative.  The veterans recounting and the witnesses 
statements that the veteran injured his back in service is 
also not new as he had already alleged such occurrence at the 
time of the June 1977 Board decision.  Godwin v. Derwinski, 1 
Vet.App. 419, 424-425 (1991).  None of the evidence submitted 
since the June 1977 denial is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

When the case was previously addressed, there was competent 
evidence of a diagnosis of an old ununited fracture of 4th 
lumbar vertebra many years after service.  There was also 
evidence of arthritis and radiculopathy which the veteran 
attributed to the fracture.  The assertions of the veteran 
and witnesses relating a lumbar disability to service were 
considered and rejected.  The recent recounting of inservice 
and post service events by the witnesses is cumulative.  
Godwin v. Derwisnki, 1 Vet.App. 419, 424 (1991).  The 
additional medical evidence demonstrating post service 
diagnoses is not material since the issue was not the 
existence of a low back disability.  That fact had been 
previously established.  Sagainza v. Derwinksi, 1 Vet. App. 
575, 579 (1991).

Lastly, there is no doubt that the veteran served in combat.  
However, the provisions of § 1154 do not service to reopen 
the claim.  First, the statute is not new and material 
evidence.  Second, the veteran has always asserted a combat 
injury; therefore, there is no new fact.  Third, the VA in a 
dissent to a 1956 rating decision addressed the elements of 
what is currently contained in § 1154.

 The history given is essentially the same as that previously 
considered.  The evidence submitted does not change the prior 
evidentiary facts.  Accordingly, the Board concludes that the 
veteran has not submitted new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for residuals of a back injury. 



ORDER

The petition to reopen the claim of entitlement to service 
connection for residuals of a back injury is denied.  


           
     H. N. SCHWARTZ
     Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
